Appeal by the defendant from two judgments of the County Court, Nassau County (Delin, J.), both rendered September 3, 1986, convicting him of attempted burglary in the second degree (two counts, one as to each superior ct information), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant claims that the sentencing court erred in failing to conduct a hearing to determine whether his cooperation with the District Attorney’s office was sufficient to require specific performance of a cooperation agreement. This issue was not preserved for appellate review as no request for such a hearing was made and the defendant did not move to withdraw his pleas in the court of first instance (see, CPL 470.05 [2]). In any event, the defendant clearly stated that no promises as to sentence had been made to induce his pleas.
Additionally, we find that the sentences imposed were appropriate under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.